Lundberg Stratton, J.,
concurring.
{¶ 58} While I concur in the reversal of the judgment of the court of appeals and the finding that Ohio’s statutes are not unconstitutionally overbroad, I write separately to express my belief that Ashcroft v. Free Speech Coalition (2002), 535 U.S. 234, 122 S.Ct. 1389, 152 L.Ed.2d 403, was wrongly decided and that we are rapidly approaching a time when it will become impossible to distinguish between virtual child pornography and actual child pornography. Ashcroft drew some . sharp dissents, which point out the dangers of the decision. The First Amendment, while clearly a critical component of American jurisprudence, is not without boundaries. In my view, freedom of speech should not be elevated over protecting our children from exploitation and abuse.
{¶ 59} Congress, in enacting the Child Pornography Prevention Act of 1996 (“CPPA”), considered the effects that virtual child pornography might have both on children and on those who would abuse them. “The result of Congress’s investigation was disturbing. Congress found that the effect of visual depictions of child sexual activity on a child molester or pedophile is the same whether the child pornography is made using actual children or consists of images which are virtually indistinguishable from photographic images of real children. The dangers to children are just as great whether the images are virtual or real. Virtual child pornography is often used to seduce children into sexual activity; it *384enflames the desires of those who prey on children such that it increases the creation and distribution of child pornography and the sexual abuse and exploitation of actual children; it is used to stimulate and whet the sexual appetites of abusers, and serves as a model for sexual acting out with children; it desensitizes the viewer of the images to the pathology of sexual abuse or exploitation of children, so that it can become acceptable and even preferred by the viewer; it has a deleterious effect on all children because it encourages a societal perception of children as sexual objects, creating an unwholesome environment affecting the psychological, mental, and emotional development of children, and undermining efforts of parents and families to encourage the same.” Watanabe, Real Problems, Virtual Solutions: The (Still) Uncertain Future of Virtual Child Pornography Legislation (2005), 10 Journal of Tech. Law & Policy 195, 203, and fn. 47, citing S.Rep. No. 104-358 at 2.
{¶ 60} In Ashcroft, the government argued that if virtual pornography were not banned, it would be very difficult to prosecute those who produce or possess actual child pornography because experts may have difficulty determining whether the images were made using real children or computer imaging. Ashcroft, 535 U.S. at 254,122 S.Ct. 1389,152 L.Ed.2d 403. The majority in Ashcroft dismissed these concerns, rejecting the argument that virtual child pornography should be a new category of unprotected speech under the First Amendment. I believe that Ashcroft turned the First Amendment upside down and will allow child pornography to flourish unabated. There are limits to First Amendment protections, and the right to possess virtual child pornography, in light of all the evidence of the damage it does to our children, should not be protected.
{¶ 61} Justice Thomas noted in his concurrence in Ashcroft that, in his view, the government’s most persuasive asserted interest in support of the CPPA was the “prosecution rationale — that persons who possess and disseminate pornographic images of real children may escape conviction by claiming that the images are computer generated, thereby raising a reasonable doubt as to their guilt.” Ashcroft, 535 U.S. at 259, 122 S.Ct. 1389, 152 L.Ed.2d 403. This is exactly what Tooley is now attempting to do. Further, Justice Thomas stated that “[w]hile this speculative interest cannot support the broad reach of the CPPA, technology may evolve to the point where it becomes impossible to enforce actual child pornography laws because the Government cannot prove that certain pornographic images are of real children. In the event this occurs, the Government should not be foreclosed from enacting a regulation of virtual child pornography that contains an appropriate affirmative defense or some other narrowly drawn restriction.” Id.
{¶ 62} Justice Thomas’s foresight regarding the effect Ashcroft would have on the government’s ability to prosecute child-pornography crimes was accurate. *385“After the decision, prosecutions have been brought in the Ninth Circuit only in the most clear-cut cases in which the government can specifically identify the child in the depiction or otherwise identify the origin of the image. These prosecutions represent only a fraction of meritorious child pornography cases.” Broussard, Ashcroft v. Free Speech Coalition: Legislators Push for Policy Direction to Protect the Age of Innocence While the Court Turns a Deaf Ear (2004), 29 Thurgood Marshall L.Rev. 419, 433.
Victor V. Vigluicci, Portage County Prosecuting Attorney, and Pamela J. Holder, Assistant Prosecuting Attorney, for appellant.
Timothy J. Hart and Dean Boland, for appellee.
{¶ 63} Ernest E. Allen of the National Center for Missing and Exploited Children testified before Congress that “ ‘the Court’s decision [in Ashcroft ] will result in the proliferation of child pornography in America, unlike anything we have seen in more than twenty years.’ He expressed his concern that, after the Court’s decision, pedophiles will still ‘sexually victimize children’ and ‘photograph those acts,’ but that they will morph and manipulate the images so that the children are not identifiable.” (Citation omitted.) Milstead, Ashcroft v. Free Speech Coalition: How Can Virtual Child Pornography Be Banned Under the First Amendment? (2004), 31 Pepp.L.Rev. 825, 826, quoting Virtual Child Pornography: The Impact of the Supreme Court Decision in the case of Ashcroft v. Free Speech Coalition: Hearing Before the House Subcomm. on Crime, Comm, on the Judiciary, 107th Cong. 13-18 (2000).
{¶ 64} In the case at bar, I concur with the majority that the statutes are not unconstitutionally overbroad. In this case, Tooley failed to establish that a substantial amount of virtual child pornography exists or was an actual factor in his ease. The majority points out that the record does not show that the trial court ruled that digital-imaging technology is at the point where a person cannot know by viewing an image whether it is legal (virtual child pornography) or illegal (actual child pornography). There also was no evidence that the court accepted the expert’s testimony that simulated and actual child pornography are indistinguishable. But the time is near when virtual child pornography will be indistinguishable from actual child pornography. When that time comes, I sincerely hope that the United States Supreme Court will reconsider its decision that virtual child pornography is protected expression under the First Amendment. Otherwise, our law enforcement will be unable to protect the most vulnerable of our society — our children.
Marc Dann, Attorney General, and Stephen P. Carney, Senior Deputy Solicitor, urging reversal for amicus curiae Attorney General of Ohio.
William D. Mason, Cuyahoga County Prosecuting Attorney, and Brendan J. Sheehan and Matthew E. Meyer, Assistant Prosecuting Attorneys, urging reversal for amicus curiae Ohio Internet Crimes Against Children Task Force.
William F. Schenck, Greene County Prosecuting Attorney, and Cheri L. Stout, Assistant Prosecuting Attorney, urging reversal for amicus curiae Ohio Prosecuting Attorney’s Association.
Ian N. Friedman & Associates, L.L.C., and Ian N. Friedman, urging affirmance for amicus curiae Ohio Association of Criminal Defense Lawyers.